UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4658


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIMOTHY DALE CROCKETT, a/k/a Timothy Howard Crockett, a/k/a Timothy Dale
Neill, a/k/a Timothy Dwayne Pope, Jr.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:98-cr-00798-HMH-1)


Submitted: May 30, 2019                                           Decided: June 14, 2019


Before DIAZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scarlet B. Moore, Greenville, South Carolina, for Appellant. William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Dale Crockett appeals from the district court’s order revoking his

supervised release and sentencing him to 33 months’ imprisonment. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but questioning whether the district court abused its

discretion in revoking his supervised release term and erred in sentencing him. Crockett

has filed a supplemental pro se brief in which he argues that the district court lacked

jurisdiction to revoke his supervised release. We affirm.

       We review the district court’s revocation of supervised release for abuse of

discretion and the court’s factual determinations underlying the conclusion that a

violation occurred for clear error. United States v. Padgett, 788 F.3d 370, 373 (4th Cir.

2015). Crockett admitted to all violations alleged in the petition to revoke his supervised

release. We therefore find no abuse of discretion in the court’s decision to revoke his

supervised release term.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We

will affirm a revocation sentence that “is within the prescribed statutory range and is not

plainly unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).

“When reviewing whether a revocation sentence is plainly unreasonable, [we] must first

determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010). A revocation sentence is procedurally reasonable where, as here, the

district court adequately explains the sentence after considering the Chapter Seven policy

                                            2
statements and the applicable 18 U.S.C. § 3553(a) (2012) factors.        United States v.

Slappy, 872 F.3d 202, 207 (4th Cir. 2017); see 18 U.S.C. § 3583(e) (2012). A revocation

sentence is substantively reasonable if the court states a proper basis for concluding that

the defendant should receive the sentence imposed, up to the statutory maximum.

Crudup, 461 F.3d at 440. “A court need not be as detailed or specific when imposing a

revocation sentence as it must be when imposing a post-conviction sentence, but it still

must provide a statement of reasons for the sentence imposed.” Thompson, 595 F.3d at

547 (internal quotation marks omitted). Only if a sentence is either procedurally or

substantively unreasonable is a determination then made as to whether the sentence is

plainly unreasonable. United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007). We

have reviewed the record and conclude that Crockett’s sentence, which is within both the

statutory maximum and the policy statement range, is procedurally and substantively

reasonable.

       In his pro se supplemental brief, Crockett argues that the district court lacked

jurisdiction to revoke his supervised release because the term of supervised release had

expired prior to his revocation hearing. However, because Crockett was incarcerated

during part of the five-year period following the beginning of his term of supervised

release, his term had not expired at the time the petition to revoke was filed. See 18

U.S.C. § 3624(e) (2012). Therefore, we find this claim without merit.

       In accordance with Anders, we have reviewed the entire record in this case and

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Crockett, in writing, of the right to petition the

                                            3
Supreme Court of the United States for further review. If Crockett requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Crockett. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4